           Case 2:18-cv-00153-JAM-DMC Document 17 Filed 07/30/19 Page 1 of 1

                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF CALIFORNIA




                                                            JUDGMENT IN A CIVIL CASE

DAVID PHILLIPS, ET AL.,

                                                          CASE NO: 2:18−CV−00153−JAM−DMC
                     v.

CITY OF CHICO, ET AL.,




XX −− Decision by the Court. This action came to trial or hearing before the Court. The issues
    have been tried or heard and a decision has been rendered.

      IT IS ORDERED AND ADJUDGED

         THAT JUDGMENT IS HEREBY ENTERED IN ACCORDANCE WITH THE
         COURT'S ORDER FILED ON 7/30/2019




                                                      Marianne Matherly
                                                      Clerk of Court


    ENTERED: July 30, 2019


                                      by: /s/ G. Michel
                                                            Deputy Clerk
